Cooper, J.,
delivered the opinion of the court.
The appellee, who was an overseer or manager of the *935farm upon wliieh the crop iu controversy was grown, was entitled to the lien thereon asserted by him and allowed by the court below. By § 18G0, code 1880, it was declared, inter alia, that “ every employe, laborer, cropper, part owner or other person who may aid by his labor to make, gather or prepare for sale or market any crop, shall have a lien on the interest of the person who contracts with him for such labor for his wages, or share or interest in such crop, whatever maybe the kind of wages or the nature of such interest; and such liens shall be paramount to all liens or incumbrances, or rights of any kind, created by or against the person so contracting for such assistance, except the lien of the lessor of the land on which the crop is made, for rent and supplies furnished, as provided in the act in relation to landlord and tenant.”
In Hester v. Allen, 52 Miss., 162, it was held that an overseer did not' have a lien upon the crops grown under his supervision under the provisions of the acts of 1872'and 1873 providing for the lien of laborers upon agricultural products. But there is a wide difference between the provisions of the. acts of 1872 and 1873 and those of the code above quoted. By the act of 1872 it was declared “that there shall be a first lien in law upon all the agricultural products raised in this state to secure payment of any wages due for labor done in the raising, handling, saving or transportation of such agricultural products, and the person or persons to whom such wages shall be due shall have the security of such lien,” etc. Laws 1872, p. 131. By the act of 1873 the provisions of the act of 1872 were extended “ to all cases in which any person may be working for or otherwise interested in a share or part of the crop,” etc. Laws 1873, p. 79.
In delivering the opinion of the court in above case Chalmers, J., said: “Manifestly the services here described are not embraced and protected by the statutes under which the proceeding was instituted. These statutes are only intended to grant liens upon the crops, and to provide means *936for the enforcement thereof, for those classes enumerated therein, to wit, the employer and employe, the landlord and tenant, the cropper on shares,” etc. The statutes did not, as the learned judge stated, embrace by enumeration employes, and though the decision was correct upon the statutes as they really existed, it is by no means clear that the same conclusion would have been reached if the lien provided for by them had also been given to any employe engaged in making the crop It is to be noted that § 1360, code of 1880, confers the lien upon “ every employe, laborer, cropper, part owner or other person who may aid by his labor to make, gather or prepare for market or sale any crop,” thus extending the liens provided for by the acts of 1872 and 1873, by the most comprehensive language, to persons to whom the former laws did not apply. If the legislative purpose was to give the lien only to laborers, croppers on shares and others who bestowed manual labor directly to the cultivation, gathering and preparing crops for market or sale, the material and obvious changes made in the code would have been unnecessary. The inference is that the altered language was chosen for the purpose of conferring the lien upon persons occupying different relations to the crops than those sustained by others to whom former statutes applied, and it is difficult to conceive of a class which would more naturally or justly fall, within the scope of the added language than that to which the appellee belongs.

The judgment is affirmed.